           Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 1 of 23




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 ERIC THOMAN, individually and on behalf
 of all others similarly situated,
                                                    CIVIL ACTION NO.
                          Plaintiff,

          v.                                        JURY TRIAL DEMANDED

 StudentUniverse.com Inc.,
                                                    CLASS ACTION COMPLAINT
                          Defendant.


                                  CLASS ACTION COMPLAINT

          Plaintiff Eric Thoman (“Plaintiff”), by and through his undersigned counsel, brings this

lawsuit on behalf of himself and all others similarly situated against StudentUniverse.com Inc.

(“StudentUniverse” or “Defendant”), an online provider of discount travel to young adults and

students. The allegations herein are based upon Plaintiff’s personal knowledge as to matters

relating to himself and upon information, belief, and the investigation of counsel as to all other

matters.

                                       NATURE OF THE ACTION

          1.     This is a class action lawsuit on behalf of all persons who purchased travel from

StudentUniverse, whose travel was cancelled by travel providers in response to the Coronavirus

Disease 19 (“Covid-19”) pandemic, and who Defendant charged a processing fee to receive a

refund.
          Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 2 of 23




         2.      StudentUniverse is one of the world’s leading travel booking sites for students

and promotes itself as “empower[ing] young adults to experience the world with discount

travel.”1

         3.      StudentUniverse launched its website in 2000 and was acquired in 2015 by Flight

Centre Travel Group Limited (“Flight Centre”), an Australian travel conglomerate whose shares

are listed on the Australian Securities Exchange.2 Since then StudentUniverse has expanded to

the United Kingdom and Australia, “helping students worldwide travel more for less.”3 Today, it

has partnered with more than 90 airlines and offers discount flights, hotels, tours, activities, and

airport transfers. Millions of students use StudentUniverse every year. 4

         4.      On February 25, 2020, Plaintiff booked through StudentUniverse one-way airfare

on United Airlines between NewYork, New York and Split, Croatia. The flight was scheduled to

depart on June 3, 2020. Mr. Thoman paid StudentUniverse a total of $464.89, which included

airfare, travel insurance and a seat selection fee.

         5.      Prior to departure, United Airlines unilaterally canceled Plaintiff’s flight.

         6.      United Airlines has publicly announced that it would refund in full airfare for

flights it had cancelled due to COVID-19 travel restrictions.

         7.      Once Plaintiff learned that his flight had been cancelled, he telephoned

StudentUniverse to request a refund. The StudentUniverse representative advised Plaintiff that




1
    https://www.studentuniverse.com/ (last accessed on July 8, 2020).
2
  https://www.fctgl.com/wp-content/uploads/2019/10/FLT-Annual-Report-FY19.pdf (last visited
on July 8, 2020).
3
  https://www.studentuniverse.com.au/about-us (last visited on July 8, 2020).
4
  https://www.businesswire.com/news/home/20151221005748/en/StudentUniverse-Acquired-
Flight-Centre-Travel-Group (last accessed June 30, 2020).
                                                      2
           Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 3 of 23




to process a fare refund on his behalf, he would be charged by StudentUniverse a $40

“processing fee.”

         8.      On May 21, 2020, StudentUniverse notified Plaintiff that he would be refunded

$375.86. This amount is $81.08 less than Plaintiff had paid to StudentUniverse.

         9.      StudentUniverse did not previously disclose that a “processing fee” would be

required for it to process any refund request. Such policy is not written in the Terms and

Conditions linked to Plaintiff’s itinerary and Plaintiff did not agree to it.

         10.     Hundreds, if not thousands, of other United States travelers similarly have been

charged unlawful “processing fees.” In response to public complaints, StudentUniverse has

admitted that “nominal handling fees are being used to cover the extra costs of operations

during this unprecedented time.” 5 StudentUniverse has further sought to justify its

unlawful practice: “We are not trying to profit, just attempting to cover costs during this

time.” 6

         11.     While cancellations during the COVID-19 pandemic are unfortunate, Plaintiff

and Class members should not be required to bear the risk of loss in these circumstances or

charged after-the-fact processing fees for refunds.

         12.     Plaintiff seeks, for himself and the Class members, the return of processing

fees StudentUniverse charged to request refunds, an injunction prohibiting Student

Universe from charging such fees going forward, and any other relief as may be just and

proper under the law.




5
    https://twitter.com/studentuniverse/status/1252586530104885251 (last visited on July 8, 2020).
6
    Id.
                                                   3
          Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 4 of 23




                                  JURISDICTION AND VENUE

         13.     This Court has original jurisdiction under the Class Action Fairness Act, 28

U.S.C. § 1332(d)(2)(A), because the matter in controversy exceeds the sum or value of

$5,000,000, exclusive of interests and costs, and is a class action in which Plaintiff and one or

more of the other Class members are citizens of a state different from the Defendant. Namely,

Plaintiff is a Connecticut citizen and Defendant is a Massachusetts citizen.

         14.     Furthermore, Plaintiff alleges that more than two-thirds of all of the members of

the proposed Class in the aggregate are citizens of a state other than Massachusetts, where this

action is originally being filed, and that the total number of members of the proposed Class is

greater than 100, pursuant to 28 U.S.C. § 1332(d)(5)(B).

         15.     This Court has personal jurisdiction over Defendant because it resides in this

District.

         16.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1), because

Defendant resides in this District and is a resident of the state in which the District is located.

Defendant maintains its principal place of business in Waltham, Massachusetts and, upon

information and belief, events and transactions underlying the claims herein, including

StudentUniverse’s decision-making regarding its refund policy challenged in this lawsuit,

occurred within this judicial District.

         17.     Furthermore, StudentUniverse specifies that venue in this Court is proper, vests

this Court with jurisdiction and provides for the uniform application of Massachusetts law in its

online Terms and Conditions7 as follows:




7
    https://www.studentuniverse.com/about-us/terms-of-use (last accessed on July 8, 2020).


                                                   4
        Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 5 of 23




       This agreement shall be governed by, and construed and enforced in accordance
       with, the laws of The Commonwealth of Massachusetts, U.S.A., without regard to
       its conflicts of laws principles. The United Nations Convention on Contracts for
       the International Sale of Goods is expressly disclaimed. You hereby consent to
       this choice of law, and to the exclusive jurisdiction and venue of the state and
       federal courts located in the Commonwealth of Massachusetts, U.S.A., for all
       disputes arising out of or relating to this agreement and/or to the use of this
       website. Use of this website is unauthorized in any jurisdiction that does not give
       effect to all provisions of these terms and conditions, including without limitation
       this paragraph.

                             CHOICE OF LAW ALLEGATIONS

       18.     The State of Massachusetts has sufficient contacts to Class members’ claims such

that uniform application of Massachusetts law to those claims is appropriate.

       19.     StudentUniverse is headquartered in Waltham, Massachusetts, conducts

substantial business in Massachusetts, a sizable percentage of the Class is located in

Massachusetts, and, upon information and belief, all core decisions that gave rise to the claims

set forth herein were made in Massachusetts.

       20.     StudentUniverse has selected Massachusetts as its chosen law by including the

Massachusetts choice-of-law provision in its Terms and Conditions. StudentUniverse acquiesces

to the application of Massachusetts law and expects that Massachusetts law will apply to claims

brought by its customers.

       21.     The Commonwealth of Massachusetts also has a strong regulatory interest in

applying its law to all Class members’ claims. The Massachusetts Consumer Protection Act, Ma.

Gen. Laws Ann. Ch. 93A § 2(a), et seq, et seq., in particular, is designed to preserve a business

climate in Massachusetts free of unfair and deceptive practices. If Massachusetts were only able

to address unfair business conduct when the injured consumer resides in Massachusetts, that

consumer protection law would be largely ineffective in regulating companies that conduct

business nationwide. Violators would be able to keep the vast majority of their ill-gotten gains

                                                 5
        Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 6 of 23




(all those obtained from non- Massachusetts consumers), leaving Massachusetts -based

companies like StudentUniverse undeterred from engaging in similar conduct in the future.

                                            PARTIES

        22.     Plaintiff Eric Thoman is a citizen and resident of Connecticut who purchased

from StudentUniverse a one-way flight between New York, New York and Split, Croatia on

United Airlines. The airline cancelled the flight. The airline was offering full refunds for flights

it had cancelled due to the COVID-19 global pandemic. StudentUniverse nevertheless charged

Mr. Thoman a $40 processing fee in order to request his refund. At purchase, StudentUniverse

did not disclose that a “processing fee” would be required for it to process any refund request.

Such policy is not written in the Terms and Conditions linked to Plaintiff’s itinerary and Plaintiff

did not agree to it.

        23.     Defendant StudentUniverse.com Inc. is a Delaware corporation headquartered at

headquartered at 130 Turner Street, Suite 530, Waltham, Massachusetts 01741. StudentUniverse

is a wholly-owned subsidiary of Flight Centre, an Australian travel conglomerate headquartered

in South Brisbane, Australia whose shares are listed on the Australian Securities Exchange. 8

                                  FACTUAL ALLEGATIONS

        24.     Launched in 2000, StudentUniverse is the largest online travel agency for college

students and youth, headquartered near Boston, Massachusetts, with offices in London, Toronto,

New York, and the Philippines. It believes “that travel is essential to a modern education and

that students return enlightened and inspired.”9


8
  https://www.fctgl.com/wp-content/uploads/2019/10/FLT-Annual-Report-FY19.pdf (last visited
on July 8, 2020).
9
  https://www.studentuniverse.co.uk/about-us (last accessed on July 8, 2020);
https://www.businesswire.com/news/home/20151221005748/en/StudentUniverse-Acquired-
Flight-Centre-Travel-Group (last accessed on July 8, 2020).

                                                   6
        Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 7 of 23




        25.     StudentUniverse’s estimated annual revenue is between $13 - 14 million.10

StudentUniverse’s parent company, Flight Centre, reported revenue for fiscal year 2019 of over

$3 billion (Australian currency).11 Flight Centre’s Americas businesses (including Defendant

StudentUniverse) delivered an underlying profit before tax in excess of $100 million (Australian

currency).12

        26.     Millions of students worldwide use StudentUniverse. It has been voted by its

users as “Best Youth Travel Agent” in the Global Youth Travel Awards in 2015, 2016 and

2018.”13

        27.     Despite its status as a growing and profitable company, StudentUniverse has

sought to shift its COVID-19-related losses onto its customers by charging Plaintiff and Class

members unlawful refund processing fees for travel cancelled by travel providers due to COVID-

19 travel restrictions.

        28.     On February 25, 2020, Plaintiff booked through StudentUniverse one-way airfare

between New York, New York and Split, Croatia. The flight was scheduled to depart on June 3,

2020. Mr. Thoman paid StudentUniverse a total of $464.89, which included airfare, travel

insurance and a seat selection fee. Plaintiff received an email confirming his itinerary which

contained a link to his itinerary which also linked to the Terms of Use page on Defendant’s




10
   https://www.dnb.com/business-directory/company-
profiles.studentuniversecom_inc.494a2fd4f0dd2e9c71b30e435280ea8a.html (last accessed on
July 8, 2020);
https://www.buzzfile.com/Search/Company/Results?searchTerm=studentuniverse.com&type=1
(last accessed on July 8, 2020).
11
   https://www.fctgl.com/wp-content/uploads/2019/10/FLT-Annual-Report-FY19.pdf (last
accessed on July 8, 2020).
12
   Id.
13
   https://www.studentuniverse.com/about-us (last accessed on July 8, 2020).

                                                7
          Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 8 of 23




website. The following day StudentUniverse credited the $7.95 seat selection fee to Plaintiff’s

bank account because it was unable to accommodate a seat request.

          29.    Prior to departure, United Airlines unilaterally canceled Plaintiff’s flight.

          30.    United Airlines publicly announced that it would refund in full airfare for flights

it had cancelled due to COVID-19 travel restrictions.

          31.    When Plaintiff learned that his flight had been cancelled, he contacted by

telephone StudentUniverse to request a refund. The StudentUniverse representative advised

Plaintiff that to process a fare refund on his behalf, he would be charged by StudentUniverse a

$40 “processing fee.”

          32.    On May 21, 2020, StudentUniverse notified Plaintiff that he would be refunded

$375.86. This amount is $81.08 less than Plaintiff had paid to StudentUniverse.

          33.    StudentUniverse did not previously disclose that a “processing fee” would be

required for it to process any refund request. Such policy is not written in the Terms and

Conditions linked to Plaintiff’s itinerary and Plaintiff did not agree to it.

          34.    Numerous StudentUniverse customers have complained about these unlawful,

after-the-fact “processing fees.”

          35.    For example, on April 28, 2020 a traveler wrote:

                 NEVER use this website to book your…
                 NEVER use this website to book your ticket!!! A few days after I placed
                 my ticket, I received an email from the airline informing me that the flight
                 was cancelled, so I sent an email to the official email of Student Universe
                 to ask when I could get my refund, and I received a reply three days later,
                 telling me that I will get the refund but need pay $ 40 to get it. my bank
                 account shows that the ticket I purchased included a fare of $790, and
                 other 10 dollars were charge by the student universe, but it was only 790
                 dollars in a row. There is no other ticketing website that would charge this
                 fee. Never use this site again, this site should be closed. 14

14
     https://ie.trustpilot.com/review/studentuniverse.com?page=2 (last visited on July 8, 2020).
                                                   8
        Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 9 of 23




       36.     As another example, on May 5, 2020 a traveler wrote:

               Not Taking Care Of Customers During Covid-19

               My flight with Iceland Air has been canceled, and although IcelandAir is
               offering customers full refunds, StudentUniverse is charging an additional
               $40 per ticket refund. So it's either fork over an extra $40 per ticket or lose
               your entire refund. Sounds fair right?15

       37.     There also have been several complaints lodged with the Better Business Bureau

against StudentUniverse over the unlawful “processing fees” as a condition to receiving a full

refund for travel cancelled due to the COVID-19 pandemic.16

       38.     While customers in the United States are still being charged these unlawful

processing fees, Student Universe customers in Australia recently received relief only after the

Australian Competition & Consumer Commission (“ACCC”) stepped in to rectify the over 6,000

complaints it had received.17 On May 3, 2020, the ACCC announced that that Flight Centre had

agreed to stop charging customers hundreds of dollars in cancellation fees in order to receive a

refund for travel cancelled due to the COVID-19 pandemic. This agreement applies to several of

Flight Centre’s brands, including StudentUniverse Australia. StudentUniverse (and any other of

Flight Centre’s brands in the United States who have implemented this unlawful practice here)

should be held accountable in the United States, too.




15
   https://www.sitejabber.com/reviews/studentuniverse.com#209 (last visited on July 8, 2020).
16
   https://www.bbb.org/us/ma/south-waltham/profile/travel-agency/studentuniverse-0021-
80752/customer-reviews (last visited on July 8, 2020).
17
   https://www.accc.gov.au/media-release/flight-centre-to-refund-cancellation-fees (last visited
on July 8, 2020).
                                                  9
       Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 10 of 23




                              CLASS ACTION ALLEGATIONS

       39.     Pursuant to Federal Rules of Civil Procedure 23(b)(2) and 23(b)(3), Plaintiff

brings this action on behalf of himself and the Proposed Nationwide Class:18

       Nationwide Class: All individuals residing in the United States and its territories who
       purchased travel from StudentUniverse, whose travel was cancelled by travel providers in
       response to the Covid-19 pandemic, and who Defendant StudentUniverse charged a
       processing fee to receive a refund.


       40.     Pursuant to Federal Rules of Civil Procedure 23(b)(2) and 23(b)(3), Plaintiff

brings this action on behalf of himself and the proposed Multi-State Consumer Protection Class:

       Multi-State Consumer Protection Class: All individuals who are residents of the
       following states and United States territories: Alabama, Alaska, Arizona, Arkansas,
       California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho, Illinois,
       Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
       Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New
       Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio,
       Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota,
       Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin,
       Wyoming, and the District of Columbia, who purchased travel from StudentUniverse,
       whose travel was cancelled by travel providers in response to the Covid-19 pandemic,
       and who Defendant StudentUniverse charged a processing fee to receive a refund.


       41.     Pursuant to Federal Rules of Civil Procedure 23(b)(2) and 23(b)(3), Plaintiff

brings this action on behalf of himself and the proposed Connecticut Class:

       Connecticut Class: All individuals residing in the State of Connecticut who purchased
       travel from StudentUniverse, whose travel was cancelled by travel providers in response
       to the Covid-19 pandemic, and who Defendant StudentUniverse charged a processing fee
       to receive a refund.

       42.     Excluded from the Class is Defendant, any entity in which Defendant has a

controlling interest, and Defendant’s legal representatives, predecessors, successors, assigns, and


18
  Unless otherwise specified, all references in this Complaint to “Classes” or the “Class” refer
collectively to the Nationwide Class, the Multi-State Consumer Protection Class, and the
Connecticut Class.

                                                10
       Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 11 of 23




employees. Further excluded from the Class is this Court and its employees. Plaintiff reserves the

right to modify or amend the Class definitions, as appropriate, during this litigation.

       43.     Numerosity. Fed. R. Civ. P. 23(a)(1). The members of the Class are so

numerous that the joinder of all members is impracticable. While the exact number of Class

members is unknown to Plaintiff at this time, Plaintiff believes there are at least hundreds if not

thousands of individuals who were improperly charged a processing fee by Defendant to receive

travel refunds for travel cancelled due to the COVID-19 pandemic.

       44.     Commonality and Predominance. Fed. R. Civ. P. 23(a)(2) and (b)(3). There

are numerous questions of law and fact common to the Class, which predominate over any

questions affecting only individual Class members. These common questions of law and fact

include, without limitation:

       a.      Whether Defendant engaged in the conduct alleged;
       b.      Whether Defendant has a policy and/or procedure of requiring the payment of a
               processing fee to it before refunding monies paid for now cancelled travel;
       c.      Whether Defendant violated consumer protection statutes and/or false advertising
               statutes and/or state deceptive business practices statutes;
       d.      Whether Defendant converted Plaintiff and Class members’ refunds and/or rights
               to refunds;
       e.      Whether Defendant violated the common law of unjust enrichment;
       f.      Whether Plaintiff and Class members suffered injury as a result of the
               Defendant’s actions, and if so, the extent of monetary damages; and
       g.      Whether injunctive and equitable relief is appropriate.

       45.     Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claim is typical of those of other

Class members because Plaintiff purchased travel from Defendant that was unilaterally cancelled

through no fault of his own and was charged a processing fee to receive from Defendant a

refund. Plaintiff’s claim is based upon the same legal theories as those of the other Class



                                                 11
       Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 12 of 23




members. Plaintiff and other Class members sustained damages as a direct and proximate result

of the same wrongful practices in which Defendant engaged.

        46.     Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly and

adequately represent and protect the interests of the members of the Class. Plaintiff’s interests

also do not conflict with the interests of the other Class members who he seeks to represent.

Plaintiff’s counsel are competent and experienced in litigating class actions, including consumer

protection litigation.

        47.     Superiority of Class Action. Fed. R. Civ. P. 23(b)(3). A class action is superior

to other available methods for the fair and efficient adjudication of this controversy since joinder

of all the members of the Class is impracticable. Furthermore, the adjudication of this

controversy through a class action will avoid the possibility of inconsistent and potentially

conflicting adjudication of the asserted claims. There will be no inordinate difficulty in the

management of this action as a class action.

        48.     All members of the proposed Class are readily ascertainable. Defendant has

access to addresses and other contact information for the hundreds or thousands of members of

the Class, which can be used for providing notice.

        49.     Damages for any individual Class member are likely insufficient to justify the

cost of individual litigation, so that in the absence of class treatment, Defendant’s violations of

law inflicting substantial damages in the aggregate would go un-remedied without certification

of the Class.

        50.     Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b)(2),

because StudentUniverse acted or refused to act on grounds generally applicable to the Class, so




                                                 12
         Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 13 of 23




that final injunctive relief or corresponding declaratory relief is appropriate as to the Class as a

whole.

         51.   Consistent with applicable case law and constitutional standards, Plaintiff intends

to present to the Court at the class certification proceeding, a trial plan and overall proposed

method of efficiently presenting to the trier of fact the common law, statutory, and declaratory

relief claims presented in this action. For purposes of the complaint, Plaintiff notes that

declaratory relief is appropriate for the Nationwide Class and that certain other claims may be

grouped together for the trier of fact to resolve. Plaintiff intends to seek to apply the law of the

appropriate similar states, with appropriate grouping of certain states with similar laws. Certain

states with “unique” issues and with limited number of Class members may not be included in

Plaintiff’s motion for class certification. Plaintiff believes that the majority of Class members

will be able to proceed with trial in this Court on a class wide basis, with the ultimate trial plan

requiring information currently in the exclusive possession of Defendant and third parties.

                                      CLAIMS FOR RELIEF

                                         COUNT ONE
                                        CONVERSION
                               (On Behalf of the Nationwide Class)

         52.   Plaintiff restates, re-alleges, and incorporates herein by reference the preceding

paragraphs as if fully set forth herein.

         53.   Plaintiff brings this action individually and on behalf of the Nationwide Class.

         54.   Plaintiff and Class members paid Defendant processing fees in connection with

their request for refunds of travel unilaterally cancelled by travel providers.

         55.   Plaintiff and the other members of the Class have an undisputed right to

immediate refunds, in lieu of vouchers or future credits, without paying processing fees.



                                                  13
          Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 14 of 23




          56.   StudentUniverse wrongfully exercised control over and/or intentionally interfered

with the rights of Plaintiff and members of the Class by charging purchasers of canceled trips a

processing fee to obtain a refund. Defendant unlawfully retained the monies Plaintiff and the

Class members paid in processing fees.

          57.   This interference with the rights and services for which Plaintiff and members of

the Class paid damaged Plaintiff and the members of the Class, in that refunds were held hostage

by StudentUniverse unless they paid Defendant a processing fee.

          58.   As a result of Defendant’s conversion of the money owed them, Plaintiff and

Class members have lost the use of their money during a worldwide public health and economic

crisis.

                                        COUNT TWO
                                   UNJUST ENRICHMENT
                               (On Behalf of the Nationwide Class)

          59.   Plaintiff restates, re-alleges, and incorporates herein by reference the preceding

paragraphs as if fully set forth herein.

          60.   Plaintiff brings this action individually and on behalf of the Nationwide Class.

          61.   Plaintiff and Class members are consumers who paid Defendant for travel that

when cancelled by travel providers Defendant charged additional, undisclosed, processing fees to

obtain a refund.

          62.   Defendant benefitted when it charged additional, after-the-fact processing fees to

refund monies paid for travel that had been cancelled by travel providers.

          63.   Plaintiff and members of the Class conferred upon Defendant a benefit in the

form of money for processing fees. In paying for such processing fees, Plaintiff and members of

the Class conferred benefits that were non-gratuitous.



                                                 14
         Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 15 of 23




         64.   Defendant appreciated or knew of the non-gratuitous benefits conferred upon it by

Plaintiff and members of the Class.

         65.   Defendant accepted or retained the non-gratuitous benefits conferred by Plaintiff

and members of the Class, with full knowledge and awareness that, because of Defendant’s

unconscionable wrongdoing, Plaintiff and members of the Class are entitled to refunds for

processing fees covering canceled trips. Retaining the non-gratuitous benefits conferred upon

Defendant by Plaintiff and members of the Class under these circumstances made Defendant’s

retention of the non-gratuitous benefits unjust and inequitable.

         66.   Because Defendant’s retention of the non-gratuitous benefits conferred by

Plaintiff and members of the Class is unjust and inequitable, Plaintiff and the Class members are

entitled to and seek disgorgement and restitution of Defendant’s wrongful profits, processing

fees charged for refunds, and benefits in a manner established by the Court.


                                       COUNT THREE
                VIOLATION OF STATE CONSUMER PROTECTION STATUTES
                        (On Behalf of the Multi-State Consumer Class)

         67.   Plaintiff restates, re-alleges, and incorporates herein by reference the preceding

paragraphs as if fully set forth herein.

         68.   Plaintiff brings this action individually and on behalf of the Multi-State Consumer

Class.

         69.   Plaintiff and Class members are consumers who paid Defendant for travel that

when cancelled by travel providers Defendant charged additional, undisclosed, processing fees to

obtain a refund.

         70.   Plaintiff and Class members have been injured as a result of Defendant’s

violations of the state consumer protection statutes, which also provide a basis for redress to

                                                15
       Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 16 of 23




Plaintiff and Class members based on Defendant’s fraudulent, deceptive, unfair and

unconscionable acts, practices and conduct.

       71.     Through its conduct, Defendant violated the following state consumer laws

prohibiting unfair methods of competition and unfair, deceptive, unconscionable, fraudulent

and/or unlawful acts or practices:

               The Alabama Deceptive Trade Practice Act, Ala, Code §§ 8-19-1,
               et seq.; the Alaska Unfair Trade Practices and Consumer Protection
               Act, Alaska Stat. §§ 45.50.471, et seq.; the Arizona Consumer
               Fraud Act, A.R.S. § 44-1522, et seq.; the Arkansas Deceptive Trade
               Practices Act, Ark. Code Ann. §§ 4-88-107(a)(1)(10) and 4-88-
               108(1)(2), et seq.; the California Unfair Competition Law
               (“UCL”), Cal. Bus. & Prof. Code, §§ 17200, et seq., the California
               Consumer Legal Remedies Act, Cal. Civ. Code §§1750, et seq.; the
               Colorado Consumer Protection Act, Col. Rev. Stat. Ann. §§ 6-1-
               105(1)(b), (c), (e) and (g), et seq.; the Connecticut Unfair Trade
               Practices Act, Conn. Gen. Stat. § 42-110(b), et seq.; the Delaware
               Consumer Fraud Act, Del. Code Ann. Title 6 § 2513, et seq.; the
               District of Columbia Consumer Protection Act, D.C. Code §§ 28-
               3904(a), (d), (e), (f) and (r), et seq.; the Florida Deceptive and
               Unfair Trade Practices Act, Fla. Stat. Ann. § 501.204(1), et seq.;
               the Georgia Uniform Deceptive Trade Practices Act, Ga. Code
               §§10-1-370, et seq.; the Hawaii Deceptive Trade Practices Act,
               Haw. Rev. Stat. Ann. §§ 481A-3(a)(5), (7) and (12), et seq., and the
               Hawaii Consumer Protection Act, Haw. Rev. Stat. Ann. § 480-2(a),
               et seq.; the Idaho Consumer Protection Act, Idaho Code §§ 48-
               603(5), (7), (17) and (18), et seq., and Idaho Code § 48-603C, et
               seq.; the Illinois Consumer Fraud and Deceptive Trade Practices
               Act, 815 Ill. Stat. § 505/2, et seq., and the Illinois Uniform
               Deceptive Trades Practices Act, 815 Ill. Stat. § 510/2(a)(5), (7) and
               (12), et seq.; the Indiana Deceptive Consumer Sales Act, Ind. Code
               §§ 24-5-0.5-3(a) and (b)(1) and (2), et seq.; the Iowa Consumer
               Fraud Act, I.C.A. §§ 714H.3 and 714H.5, et seq.; the Kansas
               Consumer Protection Act, Kan. Stat. §§ 50-626(a) and
               (b)(1)(A)(D) and (b)(3), et seq.; the Kentucky Consumer Protection
               Act, Ky. Rev. Stat. §§ 367.110, et seq.; the Louisiana Unfair Trade
               Practices and Consumer Protection Law, LSA-R.S. 51:1401, et
               seq.; the Maine Uniform Deceptive Trade Practices Act, 10
               M.R.S.A. §§ 1212(1)(E) and (G), et seq., and the Maine Unfair
               Trade Practices Act, 5 M.R.S.A. § 207, et seq.; the Maryland
               Consumer Protection Act, Md. Code Commercial Law, § 13-
               301(1) and (2)(i), and (iv) and (9)(i), et seq.; the Massachusetts

                                                16
Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 17 of 23




     Consumer Protection Act, Ma. Gen. Laws Ann. Ch. 93A § 2(a), et
     seq.; the Michigan Consumer Protection Act, M.C.P.L.A. §
     445.903(1)(c)(e), (s) and (cc), et seq.; the Minnesota Uniform
     Deceptive Trade Practices Act, Minn. Stat. § 325D.44, subd. 1(5),
     (7) and (13), et seq., the Minnesota Consumer Fraud Act, Minn.
     Stat. § 325F.69, subd. 1, and Minn. Stat.§ 8.31, subd. 3(a), et seq.;
     the Mississippi Consumer Protection Act, Miss. Code §§ 75-24-1,
     et seq.; the Missouri Merchandising Practices Act, Mo. Ann. Stat.
     §407.020(1), et seq.; the Montana Unfair Trade Practices and
     Consumer Protection Act, Mont. Code §§ 30-14-101, et seq.; the
     Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59-1602, and
     the Nebraska Uniform Deceptive Trade Practices Act, Neb. Rev.
     Stat. § 87-302(a)(5) and (7), et seq.; the Nevada Deceptive Trade
     Practices Act, Nev. Rev. Stat. Ann.§ 598.0915(5) and (7), et seq.;
     the New Hampshire Consumer Protection Act, N.H. Rev. Stat.
     Ann. § 358-A:2(v) and (vii), et seq.; the New Jersey Consumer
     Fraud Act, N.J. Stat. Ann. § 56:8-2, et seq.; the New Mexico Unfair
     Practices Act, N.M. Stat. Ann. §§ 57-12- 2(D)(5)(7) and (14) and
     57-12-3, et seq.; the New York Business Law, N.Y. Gen. Bus. Law
     § 349(a), et seq.; the North Carolina Unfair Trade Practices Act,
     N.C.G.S.A. § 75-1.1(a), et seq.; the North Dakota Unlawful Sales
     or Advertising Practices Act, N.D. Cent. Code § 51-15-02, et seq.;
     the Ohio Consumer Sales Practices Act, Ohio Rev. Code Ann. §
     1345.02(A), (B)(1) and (2), et seq.; the Oklahoma Consumer
     Protection Act, 15 Okl. Stat. Ann. § 753(5),(7) and (20), et seq.; the
     Oregon Unfair Trade Practices Act, Or. Rev. Stat. §§
     646.608(1)(e)(g) and (u), et seq.; the Pennsylvania Unfair Trade
     Practices and Consumer Protection Law, 73 P.S. §§ 201-
     2(4)(v)(vii) and (xxi), and 201-3, et seq.; the Rhode Island
     Deceptive Trade Practices Act, R.I. Gen. Laws § 6-13.1-1(6)(v),
     (vii), (xii), (xiii) and (xiv), et seq.; the South Carolina Unfair Trade
     Practices Act, S.C. Code §§ 39-5-10, et seq.; the South Dakota
     Deceptive Trade Practices Act and Consumer Protection Act, S.D.
     Codified Laws § 37-24-6(1), et seq.; the Tennessee Consumer
     Protection Act, Tenn. Code §§ 47-18-101, et seq.; the Texas
     Deceptive Trade Practices Consumer Protection Act, V.T.C.A.,
     Bus. & C. § 17.46(a), (b)(5) and (7), et seq.; the Utah Consumer
     Sales Practices Act, Utah Code Ann. §§ 13-11-4(1) and (2)(a) and
     (b); the Vermont Consumer Fraud Act, 9 V.S.A. § 2453(a), et seq.;
     the Virginia Consumer Protection Act, Va. Code Ann. § 59.1-
     200(A)(5)(6) and (14), et seq.; the Washington Consumer
     Protection Act, Wash. Rev. Code § 19.86.020, et seq.; the West
     Virginia Consumer Credit and Protection Act, W.V.A. Code §
     46A-6-104, et seq.; the Wisconsin Deceptive Trade Practices Act,
     W.S.A. §100.20(1), et seq.; and the Wyoming Consumer Protection
     Act, Wyo. Stat. Ann. § 40-12-105(a), (i), (iii) and (xv), et seq.

                                        17
        Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 18 of 23




        72.    Defendant violated the Multi-State Consumer Class states’ unfair and deceptive

acts and practices laws when it failed to refund monies paid for travel that had been cancelled by

travel providers unless Plaintiff and the Class paid additional, undisclosed and after-the-fact

processing fees.

        73.    As a direct and proximate result of Defendant’s unfair methods of competition

        and unfair, deceptive, fraudulent, unconscionable and/or unlawful acts or practices,

Plaintiff and Class members have suffered ascertainable losses and injuries, including funds paid

as processing fees.

        74.    As a result of Defendant’s violations, Defendant was unjustly enriched.

        75.    Plaintiff brings this action on behalf of himself and all similarly situated

        persons for the relief requested and to protect Plaintiff, the Class, and the public from

Defendant’s unfair methods of competition and unfair, deceptive, fraudulent, unconscionable

and/or unlawful practices. Defendant’s wrongful conduct has had widespread impact on the public

at large.

        76.    Pursuant to the aforementioned states’ unfair and deceptive practices laws, Plaintiff

and Class members are entitled to recover compensatory damages, restitution, punitive and special

damages including but not limited to treble damages, reasonable attorneys’ fees and costs and other

injunctive or declaratory relief as deemed appropriate or permitted pursuant to the relevant law.

                                  COUNT FOUR
            VIOLATION OF CONNECTICUT UNFAIR TRADE PRACTICES ACT
                         (On Behalf of the Connecticut Class)

        77.    Plaintiff restates, re-alleges, and incorporates herein by reference the preceding

paragraphs as if fully set forth herein.

        78.    Plaintiff brings this action individually and on behalf of the Connecticut Class.

                                                 18
          Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 19 of 23




      79.    At all relevant times referenced herein, Defendant was a person within the
meaning of Conn. Gen. Stat. § 42-110a(3).
      80.    Plaintiff and Connecticut Class members paid Defendant for travel that when

cancelled by travel providers Defendant charged additional, undisclosed, processing fees to

obtain a refund.

          81.   Defendant does business in Connecticut, sells travel in Connecticut, charged

unlawful processing fees in Connecticut, and engaged in deceptive acts and practices in

connection with the charging of processing fees in Connecticut and elsewhere in the United

States.

          82.   In Connecticut, the Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110a, et

seq, prohibits “unfair methods of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce.”

          83.   Defendant, in selling travel and in charging refund processing fees, was acting in

the conduct of its “trade and commerce” as those terms are defined under the Connecticut Unfair

Trade Practices Act. Conn. Gen. Stat. § 42-110a(4).

          84.   Defendant engaged in unfair and deceptive acts in violation of the Connecticut

Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110a, et seq., when it charged undisclosed,

after-the-fact, processing fees to obtain refunds for Plaintiff and the Connecticut Class for travel

cancelled by travel providers due to the COVID-19 pandemic.

          85.   Defendant’s deceptive acts occurred in a course of conduct involving trade and

commerce in Connecticut and throughout the United States.

          86.   Defendant’s deceptive acts proximately caused actual injury, damage and

ascertainable losses to Plaintiff and the Connecticut Class members.




                                                 19
       Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 20 of 23




       87.     Plaintiff and Connecticut Class members should not be required to pay additional

fees to Defendant to get their money back for cancelled travel.


                                   COUNT FIVE
                CLAIM FOR INJUNCTIVE AND/OR EQUITABLE RELIEF
                         (On Behalf of the Nationwide Class)

       88.     Plaintiff restates, re-alleges, and incorporates herein by reference the preceding

paragraphs as if fully set forth herein.

       89.     Plaintiff brings this action individually and on behalf of the Nationwide Class.

       90.     Plaintiff and Class members have been injured and, unless Defendant’s unlawful

conduct is enjoined, will continue to be injured in their business and property as a result of

Defendant’s continuing unlawful conduct.

       91.     An actual controversy exists between Defendant and Plaintiff concerning:

               a. Whether StudentUniverse ever informed Plaintiff and Class members or

                   anywhere disclosed prior to purchasing travel that it would impose a processing

                   fee to obtain a refund for cancelled travel;

               b. Whether it is unfair and deceptive for StudentUniverse to require processing

                   fees to receive refunds when travel was cancelled by travel providers through

                   no fault of Plaintiff or the Class;

               c. Whether Defendant intentionally and actively misrepresented, and is

                   continuing to intentionally and actively misrepresent, to Plaintiff and members

                   of the Class that it may collect processing fees before refunding monies paid

                   to it for travel that was cancelled through no fault of Plaintiff or the Class.

         92.   Plaintiff requests a declaratory judgment, pursuant to Fed. R. Civ. P. 57 and 28

U.S.C. § 2201, that Defendant’s aforementioned conduct is unlawful as alleged above.

                                                  20
        Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 21 of 23




         93.    Under the Declaratory Judgment Act, 28 U.S.C. § 2201, this Court may “declare

the rights and legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” The declaratory relief sought here does not fall within any of

the exemptions set forth in that Act.

        94.     Accordingly, Plaintiff prays this Court declare that StudentUniverse is required to

stop advising consumers falsely of its “policy” concerning non-refundability of monies paid to it

for travel and further disclose to consumers that they are entitled to refunds without first paying

to Defendant additional processing fees.

        95.     The requested declaratory relief will generate common answers that will resolve

controversies that lie at the heart of this litigation and will allow Plaintiff to obtain relief that

directly redresses the injury suffered. Resolving these issues in this class action will eliminate the

need for continued and repeated litigation.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated,

respectfully requests that this Court enter judgment against Defendant and in favor of

Plaintiff and the Class, and award the following relief:

        A.      An order certifying this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure, declaring Plaintiff as representative of the Class and Plaintiff’s counsel

as counsel for the Class;

        B.      Damages and refunds in the amount of processing fees paid for refunds for which

Plaintiff and the Class were already entitled;

        C.      Actual damages, statutory damages, punitive or treble damages, and such other

relief as provided by the statutes cited;



                                                   21
       Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 22 of 23




       D.      Costs, expenses, and reasonable attorney’s fees as permitted by law;

       E.      Pre-judgment and post-judgment interest on all sums awarded;

       F.      Other appropriate injunctive relief as permitted by law or equity, including an

order enjoining Defendant from charging processing fees for requesting refunds travel provider

cancellations due to the COVID-19 pandemic; and

       G.      Such other and further relief as this Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury as to all claims in this action.



Dated: July 14, 2020                           Respectfully submitted,

                                               /s/ Jonathan M. Jagher

                                               Jonathan M. Jagher (MA #650444)
                                               Kimberly A. Justice (pro hac vice forthcoming)
                                               FREED KANNER LONDON & MILLEN LLC
                                               923 Fayette St
                                               Conshohocken, PA 19428
                                               Tel. (610) 234-6487
                                               jjagher@fklmlaw.com
                                               kjustice@fklmlaw.com

                                               Katrina Carroll (pro hac vice forthcoming)
                                               CARLSON LYNCH, LLP
                                               111 W. Washington Street, Suite 1240
                                               Chicago, IL 60602
                                               Tel. (312) 750-1265
                                               kcarroll@carlsonlynch.com

                                               Gary F. Lynch (pro hac vice forthcoming)
                                               CARLSON LYNCH LLP
                                               1133 Penn Avenue
                                               5th Floor
                                               Pittsburgh, PA 15222
                                               Tel. (412) 322-9243
                                               glynch@carlsonlynch.com


                                                  22
Case 1:20-cv-11326-WGY Document 1 Filed 07/14/20 Page 23 of 23




                            Michael K. Yarnoff (pro hac vice forthcoming)
                            THE KEHOE LAW FIRM
                            2 Penn Center Plaza, Suite 1020
                            1500 JFK Boulevard
                            Philadelphia, Pennsylvania 19102
                            Tel: (215) 792-6676
                            myarnoff@kehoelawfirm.com

                            Counsel for Plaintiff and the Proposed Class




                              23
